DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 and Species h in the reply filed on 3/31/22 is acknowledged.
In the response dated 3/31/22 Applicant has withdrawn claims 2-5,7-16,18-20,22-25 from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cornell (3277624).
Claim 1.  Cornell discloses an architectural fixture assembly comprising: 
a generally U-shaped first beam (11) including a bottom side (see annotated figure below), a first side (see annotated figure below and/or 43), a second side (see annotated figure below and/or 43), and a first end, wherein interior surfaces of the first, second, and bottom sides of the first beam define an interior portion (as seen in the figures); 
a connector (any of the support members including 25,36,55) including a plate (26 or 42/44 or 62) and a connection key (31 or 38/39 or 59) extending away from the plate; 
wherein the interior surfaces of the first and second sides each include a generally V-shaped alignment notch (19) disposed generally adjacent to the first end of the beam; 
wherein the connection key includes a pair of generally V-shaped sides (33 or 40 or 61) disposed on opposite sides of the connection key; and 
wherein each generally V-shaped side is configured to slidably engage one of the generally V-shaped alignment notches (as seen in the figures).
Claim 17. The assembly of Claim 1, wherein the beam comprises a sound-absorbing material (as noted at least at the top of col. 3).

    PNG
    media_image1.png
    351
    372
    media_image1.png
    Greyscale


Claim(s) 45 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rathke (5355604).
Claim 45.  Rathke discloses an architectural fixture assembly comprising: 
a generally U-shaped beam including a bottom side, a first side (12), a second side (opposite 12), a first end, and a second end, wherein interior surfaces of the first, second, and bottom sides of the beam define an interior portion (as seen in the figure); 
first and second connectors (18,19); wherein, 
at each of the first and second ends of the beam, the interior surfaces of the first and second sides of the beam include a pair of generally V-shaped alignment notches (as seen in the annotated figure below formed by 14/16,13/15 ) generally adjacent to the first and second ends of the beam; 
wherein the first and second connectors each include a pair of generally V-shaped sides (formed by 20/22, where they form a V shape as seen in the annotated figure) disposed on opposite sides of the connector; 
wherein each generally V-shaped side of the first and second connectors is configured to slidably engage one of the generally V-shaped alignment notches (as seen in the figures and disclosure); and 
wherein an outwardly facing portion of each of the first and second connectors is flush with one of the first and second ends of the beam (as seen in the figures)v-shaped.

    PNG
    media_image2.png
    839
    995
    media_image2.png
    Greyscale


Claim(s) 46-54 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ferrari (5927841).
Claim 46.  Ferrari discloses an architectural fixture assembly comprising: 
a first beam (10) extending from a first end to a second end along a first longitudinal axis, the first beam comprising a bottom side, a first side extending upwardly from the bottom side to a distal end, and a second side extending upwardly from the bottom side to a distal end, wherein interior surfaces of the first, second, and bottom sides of the first beam define an interior portion (as noted in the annotated figure below); 
a first alignment notch (generally at 20,14 and as seen in the annotated figure below) in the interior surface of the first side, the first alignment notch extending from the distal end of the first side downwardly towards the bottom side; 
a second alignment notch (generally at 20,14 and as seen in the annotated figure below) in the interior surface of the second side, the second alignment notch extending from the distal end of the first side downwardly towards the bottom side; 
a connector comprising a first connection key (16,17) having a first lateral side and a second lateral side, the first lateral side comprising a first alignment feature (at 16) and the second lateral side comprising a second alignment feature (at 16); and 
wherein the connector is slidably coupled to the first beam via engagement between the first and second alignment features of the connector and the first and second alignment notches of the first beam, respectively (as noted in the figures and disclosure). 
Claim 47. The architectural fixture assembly according to claim 46 wherein the first and second alignment notches are formed into the interior surfaces of the first and second sides at a position adjacent to the first end of the first beam, and wherein the connector closes an opening at the first end of the first beam (as seen in the figure).
Claim 48. The architectural fixture assembly according to claim 46 wherein the first alignment feature is dictated by a shape of the first lateral side of the first connection key and wherein the second alignment feature is dictated by a shape of the second lateral side of the first connection key, and wherein at least a portion of the first lateral side of the first connection key nests within the first alignment notch in the first side of the first beam and at least a portion of the second lateral side of the first connection key nests within the second alignment notch in the second side of the first beam when the connector is coupled to the first beam (as seen in the figures).
Claim 49. The architectural fixture assembly according to claim 46 wherein the connector comprises a plate portion (where 17 is a plate portion) having a first surface (at one side) and a second surface (opposite side), and wherein the first connection key (one of 16) protrudes from the first surface of the plate portion (where it is at one side and protrudes as at figures 4-6 where the walls of the key protrude from the base surface of the key).
Claim 50. The architectural fixture assembly according to claim 49 wherein when the connector is coupled to the first beam, the first connection key is positioned within the interior portion of the first beam and the plate portion abuts one of the first and second ends of the first beam (as seen in the figures).
Claim 51.  The architectural fixture assembly according to claim 50 wherein when the connector is coupled to the first beam, the plate portion abuts against the first end of the first beam (as seen in the figures).
Claim 52. The architectural fixture assembly according to claim 46 wherein each of the first and second alignment notches have a generally V-shape (as seen in at least figure 3), and wherein the first and second lateral sides of the first connection key have a generally V-shape that mates with the V-shape of the first and second alignment notches to slidably couple the connector to the first beam (as seen in the figures).
Claim 53. The architectural fixture assembly according to claim 46 wherein the first and second alignment notches are located immediately adjacent to the first end of the first beam (as seen in at least figures 2-3).
Claim 54. The architectural fixture assembly according to claim 46 wherein the first alignment notch extends from the distal end of the first side to the bottom side, and wherein the second alignment notch extends from the distal end of the second side to the bottom side (as seen in the figures).

    PNG
    media_image3.png
    726
    1085
    media_image3.png
    Greyscale



Allowable Subject Matter
Claims 6,17,21,26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635